Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references, while related to emergency systems, do not teach a single wearable device to perform all of the claimed functions. Instead, the cited art relates to complex emergency systems having multiple separate components and multiple devices operable to perform a complex series of tasks.
Examiner respectfully disagrees. Agarwal teaches a computing device that running an emergency utility, and this computing device can be wearable computer and mobile phones (paragraph 14: this computing device can be wearable computer and mobile phones and 41: a button for initiating execution of the Emergency Utility is provided on a wearable band, pendant, or other personal ornament.), which reads on personal medical device. 
The wearable computer/mobile phone inherently will include housing, microphone, speaker. Also, in Paragraph 41: the computing device may be provided with a button that can initiate the execution of the Emergency Utility. 
Agarwal also teaches that activation of the emergency button can initiate communication session with the emergency response center “Paragraph 54; which means the personal device include camera”, also see Paragraph 56“. In other words, the personal mobile device comprising a housing, controller, microphone, speaker, an emergency button and a camera in a single unit. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Agarwal teaches “Paragraph 54:  According to a further embodiment of the invention, the Emergency Utility may initiate a chat (audio, text, video, multi-media) session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions can also be opened to communicate with other persons for example, family, friends, personal lawyers, persons dispatched to assist in the emergency and so on (in other words, upon activation the button, initiate audio/video communication with the dispatchers and with another person friend “, Agarwal teaches that the video signal can be communicated to dispatchers/friends (Paragraph 54, video session or Paragraph 56: communicate video information). 
In other words, Agarwal teaches communicating audio, video simultaneously with personnel and other contacts. And providing the video information to the contacts.
However, Agarwal does not explicitly teach audio only or video only.
De-Charm in the same art of endeavor teaches ability to establish audio call only (see Fig. 16 and 12 and 20).
Modifying Agarwal with De-charm in order to improve the system and allow different type in communication that suit the users and wherein only audio will save bandwidth for dispatch.  Examiner maintains the rejection.
In response to applicant's argument that the combination is non-obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20030012344) in view of De-Charm (US 20140368601).
Regarding claim 1, Agarwal teaches, a personal medical device (Paragraph 14; wearable device) comprising: a 
housing having an attachment mechanism operably connected thereto (Paragraph 41; a button for initiating execution of the Emergency Utility is provided on a wearable band, pendant, or other personal ornament); 
a microphone; a speaker; an emergency button; and a camera (Paragraph 56, 14, 22, see response to argument); 
a speaker in connection with the microphone, the speaker and microphone (Paragraph 56, 14, 22, see response to argument); being operable to generate an emergency signal to provide a two- way connection to an emergency services dispatcher via a wireless network (paragraph 14: this computing device can be wearable computer and mobile phones and 41: a button for initiating execution of the Emergency Utility is provided on a wearable band, pendant, or other personal ornament, which reads on personal medical device. The wearable computer/mobile phone inherently will include housing, microphone, speaker. Also, in Paragraph 41: he computing device may be provided with a button that can initiate the execution of the Emergency Utility); 
an emergency button; and a camera operable to generate a video signal to provide a video connection to a designated video contact (Paragraph 54, 56 and see response to argument); 
wherein, in response to a first activation of the emergency button, the medical device simultaneously initiates the two-way connection to the emergency services dispatcher via the microphone and speaker and generates the video signal and video connection to the video contact via the camera Agarwal teaches “Paragraph 54:  According to a further embodiment of the invention, the Emergency Utility may initiate a chat (audio, text, video, multi-media) session with the 911 emergency response center to communicate the nature of the emergency and seek assistance. Such sessions can also be opened to communicate with other persons for example, family, friends, personal lawyers, persons dispatched to assist in the emergency and so on (in other words, upon activation the button, initiate audio/video communication with the dispatchers and with another person friend “, Agarwal teaches that the video signal can be communicated to dispatchers/friends (Paragraph 54, video session or Paragraph 56: communicate video information).
However, Agarwal does not explicitly teach audio only or video only.
De-Charm in the same art of endeavor teaches ability to establish audio call only (see Fig. 16 and 12 and 20).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Agarwal with De-charm in order to improve the system and allow different type in communication that suit the users and wherein only audio will save bandwidth for dispatch.  
Regarding claim 2, Agarwal in view of De-Charm teaches, a camera control button operable to provide the connection to the video contact without providing the connection to the emergency services dispatcher (De-Charm Fig. 10 and Fig. 13 and Agarwal: Paragraph 22).
Regarding claim 3, Agarwal in view of De-Charm teaches, wherein the medical device is further operable to generate a group messaging signal in response to the activation of the emergency button (Agarwal Paragraph 69, De-Charm: Paragraph 4, 218).

Regarding claim 5, Agarwal in view of De-Charm teaches, wherein the medical device is operable to generate the emergency signal and provide the connection to the emergency services dispatcher without an internet connection (Agarwal Paragraph 60).
Regarding claim 6, Agarwal in view of De-Charm teaches, wherein the video signal and group messaging signal are only generated when the medical device is connected to the internet while the emergency signal is generated regardless of the availability of an internet connection (Agarwal: 911 call does not need internet and see Paragraph 60).
Regarding claim 7, Agarwal in view of De-Charm teaches, wherein the video contact is predetermined and stored on the medical device (Agarwal Paragraph 16).
Regarding claim 8, Agarwal in view of De-Charm teaches, wherein the video contact is able to view a live video feed from the camera (Agarwal Paragraph 22, 56 and De-Charm: Fig. 10).
Regarding claim 10, Agarwal in view of De-Charm teaches, a method of contacting others in an emergency comprising: generating an emergency signal from a medical device via a wireless emergency network; connecting to an emergency services dispatcher via the emergency signal; generating a video signal from the medical device via an internet connection; and connecting to a video contact via the video signal; wherein generating the emergency signal and the video signal are accomplished by activating an emergency button on the medical device (see claim 1 rejection and (wireless emergency network: Paragraph 70, and claims 5-6).
Regarding claim 11, Agarwal in view of De-Charm teaches, generating a group messaging signal from the medical device via the internet connection in response to activating the emergency button; and sending the group messaging signal to a contact group (see claim 4 rejection).

Regarding claim 13, Agarwal in view of De-Charm teaches, wherein the video signal and group messaging signal are only generated when the medical device is connected to the internet while the emergency signal is generated regardless of the availability of an internet connection (Agarwal: see claim 6 rejection).
Regarding claim 14, Agarwal in view of De-Charm teaches, wherein the group messaging signal is one of a short messaging service signal and a multimedia messaging service message (Agarwal: Paragraph 69).
Regarding claim 15, Agarwal in view of De-Charm teaches, wherein the medical device further comprises: a camera control button operable to generate the video signal without generating the emergency signal (see claim 2 rejection).
Regarding claim 16, Agarwal in view of De-Charm teaches, wherein the video contact is able to view a live video feed from a camera on the medical device (see claim 8 rejection).
Regarding claim 17, Agarwal in view of De-Charm teaches, wherein the connection to the emergency services dispatcher is a two-way audio connection (see claim 1 rejection).
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20030012344) in view of De-Charm (US 20140368601) in view of Chacon (US 20180027103).
Regarding claim 9, Agarwal in view of De-Charm teaches, the claimed system and the device is wearable device (Paragraph 41).
 Agarwal in view of De-Charm does not teach wherein the attachment mechanism is operable to connect the medical device to a user's clothing.
Chacon in the same art of endeavor teaches to connect the medical device to a user's clothing. (Paragraph 49).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Agarwal with Chacon in order to increase user’s convenience.
Regarding claim 18, see claim 9 rejection.
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20030012344) in view of De-Charm (US 20140368601) in view of Matlock (US 20110319048).
Regarding claim 4, Agarwal in view of De-Charm teaches, wherein the generation of the video signal, the emergency signal, and the group messaging signal are accomplished by activating the emergency button 
(Agarwal Paragraph 69).
Agarwal in view of De-Charm does not teach wherein a second activation of the emergency button cancels both of the two-way audio connection to the emergency services dispatcher and the video signal.
Matlock teaches cancel the communication of the emergency by a second actuating on the button (Paragraph 43).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Agarwal in view of De-Charm with Matlock in order to improve the system allow canceling the emergency when it is not needed.
Regarding claim 12, see claim 4 rejection (cancelling the emergency communication).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652